MAGUIRE, Judge
concurring:
The form in which appellant’s request for individual military counsel was dealt with I find disturbing. There is a no doubt that a decision to deny the service of a requested counsel at trial is for the commander under whom the counsel serves and that appeal from a denial lies to that commander’s “next higher commanding officer or level of supervision.” MCM 485. The convening authority here properly referred the request to Commander, Seventh Coast Guard District. That officer gave a qualified response that the requested counsel was not available for trial on the date specified but could be available by a later date provided he had then two weeks’ preparation time.
The convening authority advised appellant of this, in language quoted in the opinion. The appellate authority, noting that “CCGD EIGHT [the convening authority] determined that LT was not reasonably available,” affirmed the action. The opinion charitably construes all this as a determination by Commander, Seventh District, a relaying of that determination by the convening authority, together with notice of a decision not to postpone trial, and an approval by the appellate authority both of the determination by Commander, Seventh District, and the decision of Commander, Eighth District.
It may be that, in total effect, these are what the actions announced amounted to, but that is not what the persons involved said at all. The convening authority spoke in clear terms of his own determination of unavailability and the appellate authority spoke just as clearly of affirming the convening authority’s determination of unavailability. Possibly this is just a case of twice unfortunately chosen language; it may also be a case of a complete misconceiving of functions by the authorities involved. What saves the actions from reversible error is, in my opinion, the combination of acquiescence by appellant and skilled representation by appointed counsel.
I have some qualms also about the functioning of Commander, Atlantic Area, as the appellate authority to review the decision of Commander, Seventh District, in any case. Amendment 32 (23 Dec. 1975) to the Coast Guard Supplement to the Manual for Courts-Martial (CG-241) provides in subsection 0140c, that appeals from determinations of unavailability made by commanders of Coast Guard Districts (other than of the Third and the Twelfth) should be directed “to the appropriate area commander.” Under the unspoken language of the section, considered in the light of MCM 485, an appeal from a denial by the Commander, Third or Twelfth District, would go to the Commandant. It is clear that the reason for the distinction is that under present organization the incumbent district commander in those two cases is, except when officially off-duty, also the area commander.
I will not voice again here my recurring doubts about the validity of much in the Coast Guard Supplement or of the delegations that are assumed to have occurred; I question here the compliance with MCM 48 5 when the functions of the area commander are considered.
In CG-229 (Coast Guard Organization Manual) the functions of the area com*1146mander are set out. Overall, the area commander functions when inter-district operational requirements call for a coordination of effort best directed from a single point. Pertinently, the Manual deals with control of personnel and movement of personnel in these words: “redeploying temporarily— and coordinating or controlling — personnel and facilities ... to meet emergent or contingent operational situations (involving any operational mission, but primarily search and rescue, law enforcement on the high seas, environmental protection)” Page III — 3. In the same place is repeated the affirmation that “[t]he district commander is the direct representative of the Commandant and has full authority and responsibility for assigned functions within his district.”
In CG-300 (Coast Guard Regulations), the district commander is described as “The principal agent and representative of the Commandant . . . responsible for the administration and general direction of district units under his command.” Section 3-1-3. The area commander is limited, however, to “planning and coordinating the forces of the districts in his area in the operational fields of search and rescue, major oceanographic and icebreaking programs, military readiness, mobilization . ” Section 3-1-2.
At 33 CFR 3.01-1, Area Offices are described as “intermediate echelons of operational command.”
Not entirely relevant, but of interest, are the facts that an area commander has, as such, no court-martial convening authority, no legal staff, and no authority to direct a district commander to effectuate transfer of personnel orders except as specified at page III — 3 of CG-229.
The description of the functions of a district commander at page IV-7 of that Manual is clear. It being: “The District Commander is the direct representative of the Commandant in all matters pertaining to the Coast Guard within his district.” Just as, although unspoken in the Coast Guard Supplement, it is apparent that the Commandant is the appellate authority for determinations of non-availability by the Commanders, Third and Twelfth Districts, so too, in the absence of 0140c, the Commandant would be the appellate authority for such determinations by all district commanders. The apparent reason for 0140c is to spread a workload.
I think that the arbitrary designation of area commanders to act in particular cases alien to the nature of their commands in general is violative of both the letter and spirit of the language of MCM 48b. I do not think that an area commander is, in the sense of the MCM, “the next higher commanding officer or level of supervision.”
As a final comment I add that the opinion tacitly approves as an action of the designated appellate authority an upholding of “the determination by the convening authority not to delay the trial until 6 July.” No matter what the validity of subsection 0140c, this is not a matter within the cognizance of an area commander at all.
Here again my opinion has nothing to do with the merits of the review, for error has been waived and there was, in resultant fact, no prejudice to appellant. The purpose of this expression is only that prescribed simple procedures be followed without recourse to imaginative improvements or circumventions, so that pitfalls needlessly dug may be eliminated.